Citation Nr: 1219442	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-08 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating greater than 30 percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He was awarded two Purple Heart Medals and the Vietnam Campaign Medal among other decorations for his combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 RO decision.  


FINDING OF FACT

From March 2007 to the present, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships.


CONCLUSION OF LAW

A disability rating of 50 percent but no greater is warranted for PTSD from March 2007 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD causes greater impairment that is reflected by the currently-assigned 30 percent disability rating.  He specifically asserts that he is unable to establish and maintain effective relationships with others, that he is increasingly irritable, and that he has difficulty adapting to stressful circumstances.  



Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in a letter of April 2008, prior to the initial adjudication of the claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case in May 2008 is adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  The Board recognizes the Veteran's complaints regarding the examiner, which he expressed upon several different occasions, and we have taken his complaints into consideration.  However, upon review, we find that the conclusions reached by the examiner are consistent with the entire evidence of record, and that the entire record, especially including the treatment records and statements provided by the Veteran's treating psychologist, provides a complete basis for us to understand the Veteran's current situation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, a VA examination report, a written statement from the Veteran's wife, and a written statement from the medical corpsman who provided first aid to the Veteran after he sustained a large caliber gunshot wound in Vietnam have been submitted and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented written statements in support of his appeal.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of the General Formula are as follows: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent] 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent] 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent] 

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130. 

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125. 

The Veteran has been receiving VA medical care for PTSD throughout the appeal period.  Review of these records reveals that he has taken prescription psychiatric medication and prescription sleep medication for the entire time period.  He also receives regular therapy for PTSD.  Recurrent complaints in the VA medical records include difficulty sleeping, nightmares, difficulty concentrating, irritability, and headaches related to emotional distress.  The records also reflect that the Veteran routinely avoids situations which cause him stress, or which he fears may cause him stress.

An April 2008 statement from the Veteran's wife attests to the changes she observed in him after his return from Vietnam, and to his daily struggles with PTSD.  She describes how he is troubled with his memories of Vietnam, and also with guilt about how difficult he makes life for his family.  Lastly, she relates that since the Iraq war started, he has been much worse, always on edge, always irritable, with no patience and more difficulty sleeping.

During a May 2008 VA examination, the Veteran reported that even with sleep medication, he is only able to sleep about four hours a night, and that he often wakes up from nightmares in a complete panic, and is unable to return to sleep after these nightmares.  He reported that he avoids any activity that could remind him of Vietnam, such as watching war movies, news about Iraq, even being out in the woods.  He stated that his irritability with his wife and family has worsened since he retired from his work at the Post Office, as he is home more.  He stated he has no good friends, as he and his wife primarily socialize with family, although he is completely estranged from one of his sons.  He and his wife provide childcare for two of their grandchildren during the summertime.  At the behest of his primary therapist, he had started a hobby involving trains, and had gotten involved with his church.  

During the examination, the examiner noted that the Veteran was cooperative and answered questions completely and thoughtfully.  His mood was mildly anxious, however.  He was alert and oriented to person, place, and date.  His thought processes were clear and goal-directed.  There was no evidence of perceptual disturbances.  His speech was articulate and clear and within normal limits for volume, rate, and rhythm.  Verbal abstract reasoning skills were fair.  Judgment and insight were intact.   

The examiner provided the assessment that the Veteran had been able to perform successfully at one job for thirty years and another job for fifteen years, but that his PTSD symptoms were having an impact on his social and interpersonal functioning.  Most noticeable and troublesome to his marriage was his irritability, and that this problem appears to have intensified since his retirement, in that his working provided a distraction for him and a way to cope with his symptoms; and also it provided time away and minimized potential conflicts with his wife.  The examiner noted with emphasis that the Veteran has no friends, and that he does not view his church activities as a social outlet.  She rendered a diagnosis of chronic PTSD, and assigned a Global Assessment of Functioning Score of 63 to reflect "moderate symptoms" of PTSD.  

The Veteran's primary therapist submitted a written statement for the record in August 2008.  He explained that he had been treating the Veteran on a regular basis since April 2005 for the primary symptoms of "significantly increased anxiety, irritability, intrusive thoughts/nightmares and headaches."  He also noted that the Veteran has a tendency toward minimization of his distress, presenting his symptoms and stress as less significant that they are, and that his guardedness was likely to prevent him from expressing his true feelings during a brief evaluation, such as a psychiatric examination for purposes of compensation.  He explained that the Veteran continues to have significant intrusive re-experiencing of his traumatic events in the form of nightmares, flashbacks, intrusive thoughts, and service-related guilt.  The therapist noted that the Veteran's symptoms had increased since his retirement due to less distraction through work, the ongoing Iraq war, and stress in the family/home.  As of 2008, the Veteran continued to manifest baseline symptoms including a chronically anxious mood, irritability and anger outbursts, sleep disturbance, periods of depression, and attendant avoidance and relationship/interpersonal problems, respectively.  He noted that the Veteran had recently experienced relationship breaks with significant others, including his treating psychiatrist and several of his Vietnam friends.  The therapist concluded the statement with the following:  

Despite [the Veteran's] intensive treatment regimen of medication and regular psychotherapy, he remains highly symptomatic with intrusive re-experiencing, nightmares, avoidance behaviors, anxiety, hypervigilence, concentration problems, sleep disturbance, periods of depression, and anger and irritability problems.  This treatment has been necessary to optimize his level of functioning.  These issues have been the central focus of his treatment for the last 3+ years.  I believe his symptoms have been significantly disabling for him and treatment is necessary for his continued stability though do not anticipate any significant changes in his condition into the foreseeable future.  

The report of a psychiatric consultation in November 2008 reflects that the Veteran reported sleeping up to five hours most nights due to a change in his medication regimen.  The Veteran's sleep was noted to be "fair," his mood was abnormal due to irritability and worry.  No suicidal or homicidal ideation was noted.  The psychiatrist confirmed the diagnosis of PTSD and assigned a Global Assessment of Functioning Score of 60.  The Veteran saw the same psychiatrist again in June 2009; at that time, he reported getting about four hours of sleep a night, and having increased irritability.  No Global Assessment of Functioning Score was assigned during that visit.  

In two statements received in March 2009, the Veteran expressed his frustration with the VA examiner.  He stated that he had told the examiner he had suicidal ambitions years ago, but that she did not report it.  He also stated that he felt the examiner had placed undue emphasis upon his being well-dressed and well-spoken.  He also reiterated his symptoms of night terrors, flashbacks, depression, and anxiety.  

The Veteran's treating psychologist submitted another statement in September 2009.  In this statement, he updated the prior statement, repeating many of the sentiments set forth above, and giving more information about the focus of the therapy during the intervening time period since the August 2008 statement, noting for instance, that the Veteran was having increasing flashbacks, and his avoidance and relationship/interpersonal problems had worsened, becoming a focal point of rumination and frustration for him.  He concluded the statement by opining that the Veteran's symptoms have been significantly disabling for him, that treatment is necessary for his continued stability, although the therapist did not anticipate any significant changes in the Veteran's condition into the foreseeable future.   

Overall, upon longitudinal review of the evidence pertaining to the Veteran's level of functional impairment due to PTSD, the Board concludes that the evidence of record supports an increased disability rating of 50 percent throughout the appeal period.  In reaching this decision, the Board notes the severity and multitude of his PTSD symptoms throughout the time period at issue, and also notes the assigned Global Assessment of Functioning Scores of 60 and 63.  The assignment of a Global Assessment of Functioning score of 60 represents the assessments of mental health professionals that the Veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The assignment of a score of 63 indicates "some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  With regard to the two scores, we find that the lower score assigned by the Veteran's treating psychiatrist is more convincing as it is based upon continuing experience with the Veteran, especially in light of the very believable explanation provided by the Veteran's treating psychologist, that the Veteran was likely to be more guarded during the VA examination.  Despite this distinction, the two scores are quite proximate, and we find no reason to discount the medical conclusions reached by the VA examiner.  Rather, as explained above, the examination report must be viewed in light of the entire evidence of record, including the statements provided by the Veteran as to his distrust of the VA examiner. 
 
In applying the provisions of the General Rating Formula for Mental Disorders, the Board finds that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  His inability to sleep soundly despite prescription sleep medication is a significant symptom as well.  Despite regular treatment and counseling, the Veteran has not managed much improvement in these critical areas, and unfortunately, his treating psychologist does not hold out great hope of improvement in the near future.  The level of severity represented by the symptoms is more nearly approximate to the criteria for a 50 percent disability rating.  Mauerhan.  In short, no basis for a staged rating during the period of time at issue is found upon thorough review of the medical evidence, to include the statements of the Veteran's wife and the Veteran himself.  

At the same time, however, the Board holds that the Veteran's functional impairment due to PTSD does not rise to the level of severity contemplated for the assignment of a 70 or 100 percent schedular disability rating.  Although his overall impairment is obvious, he does not demonstrate deficiencies in most areas, or total occupational and social impairment within the definition of the General Rating Formula for Mental Disorders.  The medical and lay evidence of record confirms that he does not have current symptoms of suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, periods of violence, as would warrant the award of a 70 percent disability rating.  Furthermore, he does not have symptoms such as gross impairment in communication, grossly inappropriate behavior, disorientation to time or place, or the level of total impairment required for the award of a 100 percent schedular disability rating.  The preponderance of the evidence is therefore against the award of a disability rating greater than 50 percent for PTSD, throughout the time period at issue.  In our analysis, the Veteran's symptomatology does not rise above the level of impairment described for a 50 percent disability rating under the General Rating Formula.  Mauerhan.    

As discussed above, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence shows that the Veteran has been experiencing this approximate level of symptomatology since he filed the March 2008 claim for an increase and for the prior year, as well.  Although his treating psychologist has described his symptomatology as having been evident since his initial treatment session in April 2005, governing law and regulation supports back-dating the award by only one year, and only when the increase is factual ascertainable.  Review of the contemporaneous treatment notes, and the subsequent written assessments provided by the Veteran's psychologist provides such factually-ascertainable support for this conclusion.  The Board therefore holds that the evidence supports a grant of a 50 percent disability rating, effective in March 2007.  The appeal is thus granted to this extent. 

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation for the Veteran's [PTSD] is inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 


ORDER

A disability rating of 50 percent for PTSD from March 2007 to the present, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


